UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1512


In re: RAMESE AUGUSTUS MCKOY,

                    Petitioner.



                           On Petition for Writ of Mandamus.
                   (1:15-cr-00411-TDS-1; 1:17-cv-00514-TDS-JLW)


Submitted: August 20, 2019                                   Decided: September 3, 2019


Before FLOYD, HARRIS, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ramese Augustus McKoy, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ramese Augustus McKoy petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his 28 U.S.C. § 2255 (2012) motion. He seeks an

order from this court directing the district court to act. We find the present record does not

reveal undue delay in the district court. Accordingly, we grant leave to proceed in forma

pauperis and deny the mandamus petition. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                        PETITION DENIED




                                              2